Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
In reference to claims 1 and 3, the prior art of record when considered as a whole, alone or in combination neither anticipates nor renders obvious without improper hindsight, circuitry configured to calculate an engine stopping time from when the internal combustion engine is stopped to when it is started, wherein when intermittent operation of the internal combustion engine is permitted, the predetermined condition includes that when intermittent operation of the internal combustion engine is permitted, the engine stopping time before the internal combustion engine is restarted is made a predetermined time or more and an exhaust flow rate after the internal combustion engine is restarted is made a predetermined flow rate or more, and when intermittent operation of the internal combustion engine is not permitted, the predetermined condition includes that the rate of change over time of the first exhaust temperature is made not more than a predetermined rate of change which is a negative value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
04 November 2021